Case 3:20-cv-01165-MMH-JBT Document1 Filed 10/14/20 Page 1 of 5 PagelD 1

Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
11891 U.S. Highway One, Suite 100
North Palm Beach, FL 33408

Phone: 646-946-5659

Fax: 561-214-4130
steppler@lawfirm.ms

Attorneys for Defendant

Squire Dental Management, LLC

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA, JACKSONVILLE DIVISION

 

CLAYTON CONSULTING
SERVICES, INC.,

Plaintiff,
v.
SQUIRE DENTAL MANAGEMENT LLC,

Defendant.

 

 

ECF CASE

CIVIL ACTION
NOTICE OF REMOVAL

(Circuit Court, Seventh Judicial
Circuit, in and for Flagler County,
Florida

Case No.: 2020 CA 000411,
Division: 49)

Document Electronically Filed

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332 and 1441, Defendant

Squire Dental Management, LLC, (the “Defendant”), through its undersigned counsel,

Mandelbaum Salsburg, PC, hereby file this Notice of Removal of the above-captioned action

pending in the Circuit Court, Seventh Judicial Circuit, in and for Flagler County, Florida, to the

United States District Court for the Central District of Florida, Jacksonville Division.

The Defendant, by and through its undersigned counsel, respectfully state the following

as grounds for removal of this action:

4840-9819-8990, v. 7

 
Case 3:20-cv-01165-MMH-JBT Document1 Filed 10/14/20 Page 2 of 5 PagelD 2

1. On or about September 8, 2020, Plaintiff Clayton Consulting Services, Inc.
commenced an action entitled: “Clayton Consulting Services, Inc. v. Squire Dental Management
LLC,” Case No. 2020 CA 000411, Division: 49, by filing a Complaint (“the Complaint”) in the
Circuit Court, Seventh Judicial Circuit, in and for Flagler County, Florida (“the State Court
Action”). True and correct copies of all process, pleadings, orders, and other documents on file
in the State Court, including the Summons, Complaint and Affidavit of Service, are attached as
Exhibit A.

2. Plaintiff effectuated service of the Complaint upon the Defendant on September
15, 2020. Accordingly, pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is being
timely filed within the thirty (30) day period after the receipt by a defendant of a copy of the
initial pleading setting forth the claim for relief.

3. The State Court Action is a civil action of which this Court has original
jurisdiction under 28 U.S.C. §1332(a) inasmuch as the matter in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs, and is between citizens of different states.

4, The Complaint alleges among other things that Defendant owes Plaintiff “$48,885
plus interest.”

5. The Complaint further alleges that Defendant agreed to pay Plaintiff reasonable
attorneys’ fees for bringing the State Court Action and attached as Exhibit A the “Addendum to
Agreement” which provides at Section 5.5:

If any action at law or in equity or by alternative dispute resolution
mechanism, including an action for declaratory relief, is brought to
enforce or interpret this Addendum, the prevailing party will be
entitled to reasonable costs, expenses, and attorneys’ and
paralegals’ fees in addition to any other relief to which the party
may be entitled. The attorneys’ and paralegals’ fees may be set by

the tribunal in the same action or in a separate action brought for
that purpose.

4840-9819-8990, v. 1
Case 3:20-cv-01165-MMH-JBT Document1 Filed 10/14/20 Page 3 of 5 PagelD 3

6. The estimated attorneys’ fees of Plaintiff if this case is tried will exceed $26,115.

See Declaration of Steven W. Teppler attached hereto as Exhibit B. See DO Restaurants, Inc. v.

 

Aspen Specialty Ins. Co., 984 F. Supp. 2d 1342, 1345 (S.D. Fla. 2013) (holding reasonable
attorneys’ fees may be included in the calculation of the amount in controversy); see also Mirras
v. Time Ins. Co., 578 F.Supp.2d 1351, 1352 (M.D.Fla.2008) (same).

7. Based upon the allegations and damages sought in the Complaint, the amount in
controversy exceeds $75,000,

8, This action involves complete diversity of citizenship of the parties. As alleged in
the Complaint: (a) Plaintiff Clayton Consulting Services, Inc. is a Florida limited liability
company with a principal office in Palm Coast, Flagler County, Florida, and upon information
and belief, any member or members of plaintiff are likewise Florida citizens; and (b) Defendant
Squire Dental Management LLC has its principal office in New Brunswick, New Jersey.
Moreover, the two members of Squire Dental Management LLC are New Jersey citizens.

9, Pursuant to 28 U.S.C. § 1441(a) “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court of the United States for the district and division
embracing the place where such action is pending.”

10. Venue is proper in the United States District Court for the Middle District of
Florida, pursuant to 28 U.S.C. § 1441{a) because this Court is the United States District Court for
the district embracing the place where the State Court Action is pending, namely, Flagler
County, Florida.

11. —_—'No prior application has been made for the requested relief.

12. _ All prerequisites for removal, as set forth in 28 U.S.C. § 1441, have been met.

4840-9819-8990, v. 1
Case 3:20-cv-01165-MMH-JBT Document1 Filed 10/14/20 Page 4 of 5 PagelD 4

13. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served
upon counsel for Plaintiffs, and a copy of this Notice of Removal, along with a Notice of Filing
Notice of Removal, will be filed with the Clerk of the in the Circuit Court, Seventh Judicial
Circuit, in and for Flagler County, Florida.

14, Pursuant to 28 U.S.C. § 1446(a) and Local Rule 4.02, “copfies] of all process,
pleadings and orders” filed in the State Court Action are attached hereto as Exhibit A.

15, Accompanying this Notice is a Civil Cover Sheet.

16. This Notice is executed pursuant to Fed. R. Civ. P. 11.

17. Nothing in this Notice of Removal shall be interpreted as substantially invoking
the litigation process or as a waiver or relinquishment of Defendant’s right to assert any defense
or affirmative matter, including, but not limited to, the defenses of: (1) lack of jurisdiction over
the person; (2) insufficiency of process; (3) insufficiency of service of process; (4) improper
joinder of claims and/or parties; (5) failure to state a claim; (6) failure to join indispensable
parties; or (7) any other pertinent defense available under Florida Court Rules or Fed. R. Civ. P.
8 and 12, any state or federal statute, or otherwise.

WHEREFORE, Defendant, Squire Dental Management, LLC respectfully requests that
this action be removed from the Circuit Court, Seventh Judicial Circuit, in and for Flagler

County, Florida, to this Court and proceed in this Court as an action properly removed thereto.

Respectfully Submitted,

Dated: October 14, 2020 /s/ Steven W. Teppler
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
Attorneys for Defendant

4840-9819-8990, v. 1

 
Case 3:20-cv-01165-MMH-JBT Document1 Filed 10/14/20 Page 5 of 5 PagelD 5

CERTIFICATE OF SERVICE
I hereby certify that on this date, Squire Dental Management, LLC’s Notice of Removal
was filed via ECF and served in accordance with the Federal Rules of Civil Procedure via Email _

on today’s date and via overnight delivery upon Plaintiffs’ counsel, Barry W. Kaufman, Esq.,

 

11250 Old St. Augustine Road, Suite 15116, Jacksonville, Florida 32257-1088, and upon the
Clerk of Circuit Court, Seventh Judicial Circuit, Flagler County, Florida via overnight delivery

and E-Filing.

Dated: October 14, 2020 /s/Steyen W. Teppler
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.

4840-98 19-8990, v. 7
